Citation Nr: 0125067	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  00-05 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for neurasthenia 
manifested by headaches and dizziness, claimed as a residual 
of a head injury.

2.  Entitlement to service connection for a right arm 
disorder, claimed as a residual of a crush injury to the arm.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his daughter



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee which denied the veteran's claims of 
entitlement to service connection for neurasthenia and a 
crushed arm.  The veteran filed a timely appeal.


FINDINGS OF FACT

1.  The veteran's neurasthenia was clearly and unmistakably 
present prior to service.

2.  The veteran has not presented competent evidence that his 
preexisting neurasthenia underwent a permanent increase in 
severity during service.

3.  There is no medical evidence that the veteran presently 
has residuals of a head injury or a right arm disorder.


CONCLUSIONS OF LAW

1.  Neurasthenia was neither incurred in nor aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 1153 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.306 (2001). 

2.  A right arm disorder was neither incurred in nor 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1153 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.306 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
claimed residuals of a head injury and right arm injury 
during his World War II military service.  In essence, he 
acknowledges pre-service injuries which he sustained in a 
1941 motor vehicle accident.  However, he contends that his 
pre-existing disabilities were aggravated by military 
service.

In the interest of clarity, the Board will initially discuss 
the impact of the Veterans Claims Assistance Act of 2000 (the 
VCAA) on this case.  The law and regulations which pertain to 
this case will then be briefly reviewed.  The two issues on 
appeal will then be addressed separately.  

Initial matter - the VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that the 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA. 
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (August 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) [where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply].  Except for provisions pertaining to 
claims to reopen based upon the submission of new and 
material evidence, which are not applicable in the instant 
case, the implementing regulations are also effective 
November 9, 2000.  In this case, the VCAA and its 
implementing regulations are applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  The VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA and the implementing 
regulations, the VA's redefined duty to assist has been 
fulfilled to the extent practicable.  The Board finds that 
the veteran was provided adequate notice as to the evidence 
needed to substantiate his claims for service connection for 
neurasthenia and a right arm disorder.  The Board concludes 
that discussions as contained in the initial rating decision, 
in the statement of the case and in the subsequent 
supplemental statement of the case, in addition to 
correspondence from the RO to the veteran, have provided him 
with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claims.  The Board finds, therefore, that such documents 
are essentially in compliance with the VA's revised notice 
requirements.  The Board concludes that the VA does not have 
any further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable, all 
relevant facts have been properly developed with respect to 
the issues on appeal, and that all relevant evidence 
necessary for an equitable resolution of these issues has 
been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
clinical treatment records, transcripts of personal hearing 
testimony given before a hearing officer at the RO and before 
the undersigned Board Member, and personal statements made by 
the veteran, his friends and his family members in support of 
his claims.    

The veteran has specifically testified that while he was 
treated for neurasthenia by his family doctor, Dr. Bolten, 
both before and shortly after service, this physician has 
since died and his records have been destroyed.  Similarly, 
he stated that he had tried to procure the medical records 
once possessed by Milan Arsenal, his employer during the late 
1940s and early 1950s, but that these records had been 
destroyed as well.  He has also testified that he has never 
been treated by a medical professional for his right arm 
problems at any time since service.  Therefore, a remand for 
additional evidence would be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Accordingly, the Board finds that all relevant evidence which 
is available has been obtained by the RO; consequently, there 
is no further duty to assist the veteran under the VCAA or 
otherwise.  

Finally, the Board observes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument, including providing his 
personal testimony at a hearing chaired by the undersigned.

Relevant law and regulations

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
3.303(a) (2001).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000).  See Winn v. Brown, 
8 Vet. App. 510, 516 (1996) and cases cited therein.

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. 1153 (West 1991); 38 
C.F.R. 3.306(a) (2000).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2000).


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 1991).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail." To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

1.  Entitlement to service connection for neurasthenia 
manifested by headaches and dizziness, claimed as a residual 
of a head injury.

Factual background

Evidence relevant to the veteran's claim for service 
connection for neurasthenia includes his service medical 
records.  A review of these records reveals that at the time 
of the veteran's induction examination in October 1942, the 
veteran was found to be free from any physical defects, 
except for pes planus, and a diagnosis of neurasthenia was 
not rendered.

In late September 1943, the veteran presented to an Army 
hospital with complaints of headaches and nervousness.  He 
was admitted for treatment.  The medical consultant opined 
that the veteran was suffering from neurasthenia, moderate, 
type and cause undetermined, manifested by headache, 
weakness, vasomotor instability, tachycardia.  He indicated 
that the disorder was not incurred in the line of duty, and 
that it existed prior to induction.  The examiner also 
diagnosed a mental deficiency, and recommended that the 
veteran be examined by a CDD (Certificate of Disability 
Discharge) Board.

The Report of Board of Medical Officers, dated in October 
1943, indicates that the veteran was found to be unfit for 
service as a soldier because of neurasthenia which was not 
incurred in the line of duty and which existed prior to 
induction, and a mental deficiency, which was also not 
incurred in the line of duty and which existed prior to 
induction.  Specifically, the Board stated the following:

Patient states that he was injured in an 
automobile accident in October 1941 near 
Lexington, Tennessee.  Since then he has 
had headaches, dizzy spells, precordial 
pain, palpitation, and dyspnea on light 
exertion.

Examination reveals an individual with 
mental age of 8 years who is unable to 
read or write, is depressed and shows 
evidence of vasomotor instability as 
evidenced by moist hands and tachycardia.

It is the opinion of this Board that this 
soldier's disability renders him unfit 
for any useful military service.

Condition disables by reason of soldier's 
inability to perform the duties of a 
soldier.

This report then specifically indicated that the 
disqualifying disability was not incurred in active service, 
that it did exist prior to induction, that is was not 
aggravated by active service, and that it did not originate 
in the line of duty.

A final summary dated in November 1943 noted that the 
veteran's chief complaint on admission included headaches and 
nervousness for the previous two (2) years.  Under the 
section reserved for the history of the present illness, the 
examiner noted a past history of a car accident in 1941 in 
Lexington, Tennessee, at which time the veteran was "badly 
shaken up."  The veteran reported that ever since that time 
he had suffered from severe occipital headaches and dizzy 
spells.  He also complained that he was a "nervous wreck", 
was very restless, and slept poorly.  He complained of 
painful feet and tiring easily, and stated that he was unable 
to keep up with the rest of his outfit.  He also reported 
precordial pain, rapid heart action and dyspnea on exertion.  
The final diagnosis was of neurasthenia.

The only post-service medical evidence of record consists of 
VA outpatient treatment notes dated from March to December 
1998.  These records do not reflect any complaints or 
diagnoses of, or treatment for, neurasthenia.

In May 2000, the veteran testified before a RO hearing 
officer.  At that time, the veteran stated that he had had a 
car accident prior to service in which he injured his head.  
He indicated that he tried to go to a hospital after the 
accident, but was not admitted because he did not have enough 
money.  However, he indicated that he was treated by his 
family doctor, who placed stitches in his head.  He stated 
that he never had any problems with his head in service, and 
that the occasions he went on sick call were for stomach 
problems.  

In August 2001, the veteran testified at a Travel Board 
hearing before the undersigned Board Member.  At that time, 
he again stated that he injured his head prior to service in 
an automobile accident.  He stated that after the accident, 
he worked on a farm, and was healthy enough to perform 
farming duties.  He indicated that after service, his 
disorder had become worse, such that farming was very 
difficult.  Although the veteran did not specifically state 
what aggravated his head problem in service, he did indicate 
that he fell and hit his head on more than one occasion in 
service, including one incident in which he fell across a 
ditch and hit his head on the butt of a rifle.

Also of record is a written statement received by VA in March 
2000, apparently from a friend or family member of the 
veteran.  In this statement, the author affirmed that the 
veteran was injured in a "crippling car accident" in the 
early 1940s, at which time his arm was pinned under the 
vehicle.  No mention was made of any head injury or 
neurasthenia.

Discussion

As indicated above, the veteran asserts that he sustained a 
head injury and accompanying neurasthenia in October 1941, 
prior to entering the military.  He appears to contend that 
his condition was made worse due to his military service.  

As discussed by the Board above, VA regulations provide that 
a preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural  progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); C.F.R. § 3.306(a) (2001).  In 
deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must determine whether there has been any measured worsening 
of the disability during service and then whether this 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

(i.)  Presumption of soundness

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition at the time of his entrance into service.  
38 U.S.C.A. §§ 1111.  

In this case, a review of the veteran's service medical 
records reveals that at the time of the veteran's October 
1942 induction examination, the examiner did not render a 
diagnosis of neurasthenia.  However, the Board finds that, 
despite the lack of a notation of neurasthenia on this 
service induction examination, clear and unmistakable 
evidence exists to indicate that such a disorder existed 
prior to service.  As indicated above, the veteran's service 
medical records are replete with examination reports which 
indicate that the veteran suffered a head injury in October 
1941, prior to entry into service, and that he had suffered 
from headaches, precordial pain, dizziness, palpitation and 
dyspnea on light exertion ever since the accident.  Further, 
the Report of Board of Medical Officers dated in October 
1943, signed by three physicians, recommended that the 
veteran be medically discharged for a disqualifying 
disability which "was not incurred in active service," and 
which "did exist prior to induction."

Finally, the veteran himself, in numerous in-service and 
post-service statements to VA, has acknowledged that he 
sustained a head injury in a pre-service motor vehicle 
accident and that he experienced symptoms such as headaches 
and dizzy spells thereafter.  The Board observes that 
although the veteran is not competent to render a medical 
opinion as to the cause of his symptomatology, he is 
competent to describe the symptoms themselves and to 
establish an approximate date of onset of such symptoms.  Cf. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).
  
The Board finds that clear and unmistakable evidence exists, 
in particular the medical reports during service, to the 
effect that the veteran experienced residuals of a head 
injury prior to his entry into active duty.  The statutory 
presumption of soundness has therefore been rebutted.  See 
38 C.F.R. § 3.304(b); see also Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).

(ii.)  Aggravation

It must next be determined whether the veteran's preexisting 
condition was aggravated by service.  The presumption of 
aggravation provides that a preexisting injury or disease 
will be considered aggravated by active service where there 
is an increase in the disability during such service, unless 
there is a specific finding that the increases in the 
disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Crowe v. Brown, 7 Vet. App. 238 (1994). 

In this case, the Board finds that the evidence does not 
indicate that the severity of the veteran's underlying 
neurasthenia increased during service.  A review of the 
veteran's service medical records reveals that while the 
veteran's neurasthenia was symptomatic during service, 
multiple examiners - including, among others, the board of 
three physicians referenced above - specifically determined 
that this disorder was not aggravated by the veteran's active 
duty service.  The Board places great weight on this 
contemporaneous medical evidence.  There is no medical 
evidence to the contrary, i.e. that the pre-existing head 
injury residuals were aggravated by the veteran's military 
service.  

In addition, the veteran stated that he had suffered from the 
same symptoms, including headaches, precordial pain, 
dizziness, palpitation and dyspnea on light exertion, ever 
since the pre-service accident, and there is no indication 
that these symptoms were more severe at discharge than they 
had been at service entrance, or, indeed, at any other time 
since the October 1941 car accident.  In fact, the veteran 
stated in a letter received by VA in May 1999 that his 
condition was so severe at the time of service entrance in 
November 1942 that his family doctor, Dr. Bolten, testified 
before the Draft Board that the veteran should not be drafted 
to his severe injuries.  Although as noted above the 
veteran's testimony cannot be considered to be competent 
medical evidence, in general it supports the medical 
findings. 

(iii.)  Current disability

There is another reason why the veteran's claim fails.  There 
is no evidence of neurasthenia or any other head injury 
residuals.  In the absence of a currently diagnosed 
disability, service connection may not be granted.  See 
Rabideau, supra.  See also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].


(iv.) Conclusion

After a careful review of the record, and for the reasons and 
bases expressed above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for neurasthenia manifested by 
headaches and dizziness, claimed as a residual of a head 
injury.  The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for a right arm 
disorder, claimed as a residual of a crush injury to the arm.

The veteran also maintains that his right arm was crushed 
during the October 1941 automobile accident, and that this 
pre-service injury was significantly worsened during service, 
when his right arm "came unjointed" while carrying heavy 
ammunition boxes.

Factual background

A review of the veteran's service medical records reveals 
that they are negative for any evidence of recorded 
complaints or diagnoses of, or treatment for, a right arm 
disorder.  Similarly, the only post-service medical evidence 
of record, i.e., the VA outpatient treatment notes dated from 
March to December 1998, do not indicate that the veteran 
currently suffers from a right arm disorder.  

Discussion  

As discussed above, a valid claim for service connection 
requires, at a minimum, medical evidence of a current 
disability.  In the absence of such evidence, the veteran's 
claim for service connection for a right arm disorder must be 
denied.  See Rabideau, Brammer and Gilpin, all supra.  See 
also Chelte v. Brown, 10 Vet. App. 268, 271 (1997); Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), both to the same 
effect.

The Board has considered the veteran's assertion, as set 
forth during his hearings before an RO hearing officer and 
before the undersigned Board Member, that service connection 
is warranted because he (re)injured his right arm in service.   
However, in the absence of a currently diagnosed right arm 
disability, the veteran's statements cannot serve as a 
predicate for granting service connection for his claimed 
right arm disorder.  Therefore, the Board concludes that 
there is no basis in the record upon which service connection 
for a right arm disorder may be granted.

The Board has considered the statement received by VA in 
March 2000, apparently from a friend or family member of the 
veteran, in which the author indicated that the veteran's arm 
was severely injured in a "crippling car accident" in the 
early 1940s, at which time his arm was pinned under the 
vehicle.  The author indicated that the veteran's arm was 
reduced to a totally dysfunctional state following this 
accident, which still exists today.  There is no indication 
that this person is a medical professional.  Accordingly, any 
attempt by this person to provide a current diagnosis of a 
right arm disability cannot be accepted by the Board because 
this person is not competent to offer a medical opinion.  See 
Espiritu, supra.  [The Board notes that if this statement 
were accepted by the Board, it would not help the veteran, 
because it essentially stands for the proposition that the 
claimed right arm injury has existed unchanged since before 
service and that there was no aggravation 
due to service.]

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a right arm disorder, claimed as a residual of 
a crush injury to the arm.  The benefit sought on appeal is 
accordingly denied.



ORDER

Service connection for neurasthenia manifested by headaches 
and dizziness, claimed as a residual of a head injury, is 
denied.

Service connection for a right arm disorder, claimed as a 
residual of a crush injury to the arm, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

